DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to Amendments/Arguments filed on June 29, 2022.

Drawings
3.	The drawings were received on November 19, 2020.  These drawings are accepted.

Allowable Subject Matter
4.	Claims 1-8 and 10-15 are allowed.

5.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-7, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power factor correction controller applied to a primary side of a power converter, comprising: 
 	a feedback pin; 
 	a sensing pin; 
 	a current detecting circuit coupled to the feedback pin and the sensing pin for 10detecting an output current of a secondary side of the power converter according to a feedback voltage of the feedback pin and a sensing voltage of the sensing pin; 
 	an output voltage detecting circuit coupled to the feedback pin for detecting an output voltage of the secondary side of the power converter 15according to the feedback voltage;
 	a determination circuit coupled to the current detecting circuit and the output voltage detecting circuit for turning on or turning off a power factor correction circuit coupled to the power converter according to the output current and the output voltage; and 
 	20an input voltage detecting circuit coupled to an input voltage pin further comprised in the power factor correction controller, wherein the input voltage detecting circuit is used for detecting an input voltage inputted to the primary side of the power converter, and the input voltage is an alternating voltage.

Regarding claim 8, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power factor correction controller applied to a primary side of a power converter, comprising: 
 	5a feedback pin; 
 	a sensing pin; 
 	a current detecting circuit coupled to the feedback pin and the sensing pin for detecting an output current of a secondary side of the power converter according to a feedback voltage of the feedback pin and a 10sensing voltage of the sensing pin; 
 	an output voltage detecting circuit coupled to the feedback pin for detecting an output voltage of the secondary side of the power converter according to the feedback voltage; and  
a determination circuit coupled to the current detecting circuit and the output 15voltage detecting circuit for turning on or turning off a power factor correction circuit coupled to the power converter according to the output current and the output voltage, wherein the determination circuit utilizes an inner multiplier to multiply the output current by the output voltage to determine output power of the power converter, 20and turns on or turns off the power factor correction circuit according to the output power.

Regarding claims 10-14, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	An operational method of a power factor correction controller applied to a primary side of a power converter, wherein the power factor correction controller comprises a feedback pin, a sensing pin, a current detecting circuit, an output voltage detecting circuit, and a determination circuit, the operational method comprising: 
 	the current detecting circuit detecting an output current of a secondary side of the power converter according to a feedback voltage of the feedback pin and a sensing voltage of the sensing pin; 
 	the output voltage detecting circuit detecting an output voltage of the secondary side of the power converter according to the feedback voltage; 
 	an input voltage detecting circuit detecting an input voltage inputted to the primary side of the power converter, wherein the input voltage is an alternating voltage; and 
 	the determination circuit turning on or turning off a power factor correction circuit coupled to the power converter according to the output current, the output voltage, and the input voltage.

Regarding claim 15, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	An operational method of a power factor correction controller applied to a primary side of a power converter, wherein the power factor correction controller comprises a feedback pin, a sensing pin, a current detecting circuit, an output voltage detecting circuit, and a determination circuit, the operational method comprising: 
 	the current detecting circuit detecting an output current of a secondary side of the power converter according to a feedback voltage of the feedback pin and a sensing voltage of the sensing pin; 
 	the output voltage detecting circuit detecting an output voltage of the secondary side of the power converter according to the feedback voltage; and 
 	the determination circuit turning on or turning off a power factor correction circuit coupled to the power converter according to the output current and the output voltage, wherein the determination circuit utilizes an inner multiplier to multiply the output current by the output voltage to determine output power of the power converter, and turns on or turns off the power factor correction circuit according to the output power.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838